Citation Nr: 0504633	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  94-30 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for rash of both 
ankles.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to January 
1960.  As a member of the United States Coast Guard Reserves, 
he was on a period of active duty for training from July 5 to 
July 17, 1992, and on a period of inactive duty training from 
December 18 to December 19, 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in St. Petersburg, Florida.  In October 1996, June 
1997, and September 1998 the Board remanded the claims for 
further development.  Subsequent to the last remand, the 
claims file was transferred to the RO in Phoenix, Arizona.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
has current residuals of the in-service right knee injury on 
December 18, 1993.

2.  There is no competent medical evidence that the veteran 
has current residuals of the in-service chigger bites noted 
on July 16, 1992.


CONCLUSIONS OF LAW

1.  Residuals of the in-service right knee injury on December 
18, 1993, were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  Residuals of the in-service chigger bites on July 16, 
1992, were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the April 1994 rating action was 
promulgated did the agency of original jurisdiction (AOJ), in 
November 2001, provide explicit notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.

The AOJ provided the veteran a rating decision in April 1994, 
a statement of the case (SOC) in June 1994, and supplemental 
statements of the case (SSOCs) in November 1997, June 2003, 
and June 2004 that included a summary of the evidence, the 
applicable law and regulations and a discussion of the facts 
of the case.  These gave notice as to the evidence generally 
needed to substantiate his claims.  The AOJ wrote to the 
veteran in November 2001 regarding the notification of the 
passage of the VCAA and the obligations of VA with respect to 
the duty to assist and duty to notify regarding the 
information and evidence necessary to substantiate his 
claims.  Specifically, the veteran was notified that VA has a 
duty to assist him in obtaining evidence necessary to 
substantiate his claims.  The veteran was notified that he 
should identify medical treatment and that VA would request 
identified medical evidence.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in November 2001 was 
not given prior to the first AOJ adjudication of the claims, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Proper process has been provided.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  The AOJ fully complied 
with the directives of the Board remands.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Records pertinent to the 
current claims in the possession of the Federal government - 
past treatment records with the military during active 
service - have been obtained.  The veteran has not identified 
any private medical treatment for his claimed disabilities.  
In addition, he was scheduled for a VA examination in March 
2004, but he declined to have that examination.  Where 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination and a 
claimant, without good cause, fails to report for such 
examination, an original compensation claim shall be 
considered on the basis of the evidence of record.  38 C.F.R. 
§ 3.655(b).  As it appears that VA has obtained all pertinent 
evidence except for an examination, there is no duty to 
notify the veteran of an inability to obtain identified 
records.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 
3.159(e).

In May 1994 and September 1999 development letters, VA 
informed the veteran that he should submit evidence showing 
current disabilities related to service.  In the November 
2001 VCAA letter and a September 2002 VCAA letter, VA told 
the veteran that he may submit evidence regarding his claims.  
In other words, the veteran was in essence told to submit any 
evidence in his possession that pertains to the claims.  
Therefore, any lack of an explicit request to submit any 
evidence in the veteran's possession is a harmless error.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claims decided below.  In light of the above, the 
Board determines that no reasonable possibility exists that 
further assistance would aid in the substantiation of the 
veteran's claims.  38 U.S.C.A. § 5103A.  In addition, as the 
veteran has been provided with the opportunity to present 
evidence and arguments on his behalf and availed himself of 
those opportunities, appellate review is appropriate at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II. Analysis

The veteran has appealed the denial of service connection for 
a right knee disability and a rash of both ankles.  Service 
connection may be established for disability due to disease 
or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131.  Active military, naval, or air 
service includes any period of active duty training (ACDUTRA) 
during which the individual concerned was disabled from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24).
 
In this case, there is no allegation that the veteran has a 
right knee disability or rash due to his period of active 
duty.  Rather, he asserts that he has impairment due to 
periods of reserve service.  In this regard, the VA has 
requested that the veteran provide proof of his periods of 
reserve duty and he has not cooperated.  However, after 
repeated remands by the Board, the AOJ has determined that he 
was on a period of active duty for training from July 5 to 
July 17, 1992, and on a period of inactive duty training from 
December 18to December 19, 1993.  
 
On July 16, 1992, the veteran was seen at a Coast Guard 
facility for complaint of itchy bumps around the ankles.  The 
assessment was chigger bites.  On December 19, 1993, he was 
seen for a complaint that he had slammed his knee into a 
ladder on December 18, 1993.  The assessment was a blunt 
trauma to the right knee.
 
However, service connection requires not only an in-service 
event (injury), but also  residual disability and a nexus to 
the in-service injury.  The veteran has presented no evidence 
that he continues to have chigger bites or any skin 
impairment of the ankles.  Furthermore, there is no competent 
evidence of a right knee disability.  Although the veteran 
was scheduled for an examination, he elected to not appear 
for the examination.  At this time, there is no competent 
evidence of current disability.  He apparently is of the 
belief that he is entitled to some sort of benefit simply 
because he had a disease or injury while on active service.  
That, of course, is mistaken.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).
 
In the absence of competent evidence of a right knee 
disability or residuals of chigger bites there is no doubt to 
be resolved and service connection is denied.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





ORDER

Service connection for a right knee disability is denied.

Service connection for a rash of both ankles is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


